                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cv-79-FDW-DCK


 AXIS   SURPLUS                  INSURANCE )
 COMPANY,                                  )
                                           )
        Plaintiff,                         )
                                           )
 vs.                                       )              NOTICE OF HEARING and ORDER
                                           )
 BUCKEYE             FIRE        EQUIPMENT )
 COMPANY,                                  )
                                           )
        Defendant.                         )



       TAKE NOTICE that a pretrial conference will take place immediately following docket

call on Monday, January 4, 2021, at 9:30 a.m. in Courtroom #2-1 of the Charles R. Jonas Federal

Building, 401 W. Trade Street, Charlotte, North Carolina, 28202. The parties’ joint pretrial

submissions required below shall be due Friday, December 11, 2020.

PRETRIAL AND TRIAL PROCEDURES

       a.      Trial. This case shall be tried with a jury.

       b.      Final Pretrial Conference. The Court has noticed final pretrial conference herein.

               On or before the date of the final pretrial conference, counsel shall seriously revisit

               the possibility of settlement and be prepared at conference to inform the Court of

               the parties’ efforts.

       c.      Pretrial Submissions. The Court requires the following pretrial submissions to be

               jointly drafted and submitted to Chambers by December 11, 2020:

               i.      Jointly-Proposed Pretrial Order.        This jointly-prepared and jointly-

                       submitted document shall contain:



       Case 3:18-cv-00079-FDW-DCK Document 52 Filed 11/16/20 Page 1 of 7
            (1)   A joint statement of the case, the purpose of which is to acquaint the

                  jury with the nature of the case. Unless the case is extremely

                  complex, this statement should not ordinarily exceed one page.

            (2)   Stipulations as to all issues of law or fact to which the parties can

                  agree for purposes of streamlining trial. If a party fails to stipulate

                  to a fact (e.g., the authenticity of a document) without articulating

                  a good faith basis for disputing it, the Court shall assess against that

                  party the opposing party’s costs (including the cost of subpoena

                  service, witness travel costs and fees, and reasonable attorney’s

                  fees) incurred in proving the fact at trial. See Fed. R. Civ. P.

                  37(c)(2).

            (3)   A brief synopsis (no argument) of the legal or factual contentions

                  about which the parties have been unable to stipulate. Any advocacy

                  should be reserved for a trial brief which may be submitted as

                  provided in Paragraph 4(d) below.

            (4)   A list of exhibits that each party may offer at trial (except those

                  offered solely for impeachment or cross-examination), numbered

                  sequentially; a brief description of the exhibit; any stipulations as to

                  authenticity or admissibility; and the basis for any objections. This

                  information shall be entered into a table in substantially the

                  following format (the last two columns should be left blank to be

                  completed by the courtroom clerk at trial):




Case 3:18-cv-00079-FDW-DCK Document 52 Filed 11/16/20 Page 2 of 7
Exh.    Description           Stipulation –   Stipulation –   Objections          Identified   Admitted
No.                           Authenticity    Admissibility                       By


1       Police Report         Yes             No              Hearsay


2       Draft of Contract     No              No              Foundation,
                                                              Relevance,

                                                              Parol Evidence




                        (5)    Designations by volume, page and line of all portions of pleadings

                               and discovery materials, including depositions, interrogatories, and

                               requests for admission, that each party may offer at trial (except

                               those offered solely for impeachment or cross-examination); cross-

                               designations; a brief description of the substance of the designation;

                               and the basis for any objections. This information should be entered

                               into a similar table format as the exhibit list.

                        (6)    A list of the names and addresses of all witnesses each party may

                               offer at trial, together with a brief statement of what counsel

                               proposes to establish by their testimony.

                        (7)    A statement of the qualifications of any expert witness a party may

                               offer at trial, unless the parties have stipulated to the qualifications

                               of the expert witness as provided above.

               ii.      Jointly-Proposed Voir Dire. The general procedures governing voir dire are

                        set forth in the Court’s Standing Order Governing Jury Selection and

                        Instruction in Civil Cases Before the Honorable Frank D. Whitney,




       Case 3:18-cv-00079-FDW-DCK Document 52 Filed 11/16/20 Page 3 of 7
             Miscellaneous No. 3:07-MC-47 (Doc. No. 5). In addition to the Court’s

             standard voir dire, counsel may prepare and jointly submit a single

             compilation of voir dire questions sought to be asked, also noting the

             agreement or objection of other parties to each proposed question. Pursuant

             to Rule 47(a), the Court will ask prospective jurors only such of the

             proposed voir dire as it deems proper.

      iii.   Jointly-Proposed Jury Instructions. The general procedures governing jury

             instruction are set forth in the Court’s Standing Order Governing Jury

             Selection and Instruction in Civil Cases Before the Honorable Frank D.

             Whitney, Miscellaneous No. 3:07-MC-47 (Doc. No. 5). Any objections to,

             or requests for modification or supplementation of, the Court’s pattern jury

             instructions must be made at this time or may be deemed waived. In

             addition to the Court’s generally-applicable pattern jury instructions,

             counsel should prepare and jointly submit a single compilation of proposed

             jury instructions that are narrowly tailored to the anticipated issues arising

             at trial (e.g., the elements of the claims and defenses at issue), subject to

             supplementation at the close of evidence, as necessary, as contemplated by

             Rule 51. Counsel shall identify and index each proposed instruction by

             number and heading and support each proposed instruction with adequate

             legal authority. Where there is disagreement as to any instruction, this

             jointly prepared submission shall disclose the basis for a party’s objection

             and (if applicable) provide a proposed alternate instruction.

      iv.    Exhibits. In order to facilitate publishing exhibits electronically through the




Case 3:18-cv-00079-FDW-DCK Document 52 Filed 11/16/20 Page 4 of 7
             multimedia technology available in the courtroom, counsel shall submit to

             Chambers a flash drive containing the pertinent files (in JPEG or PDF

             format for documents and images and MPEG format for audio/video),

             named according to the corresponding exhibit number assigned to the

             exhibit in the proposed pretrial order. These flash drives are to be courtesy

             copies for the Court’s personal use at trial. Counsel should be aware that

             each party will bear sole responsibility for maintaining the actual exhibits

             offered by that party and admitted at trial. All working drafts of documents

             (e.g., the proposed pretrial order) shall be submitted to Chambers

             electronically, in either WordPerfect (WPD) or Rich Text (RTF) format,

             utilizing the CyberClerk feature of CM/ECF.

d.    Motions In Limine and Trial Briefs. To the extent that contested issues of law

      and evidentiary objections can be anticipated in advance of trial, trial briefs and/or

      motions in limine, if appropriate, shall be filed on the Monday prior to the first day

      of the trial term during which the case has been calendared. Written responses shall

      be due on the Thursday prior to the first day of the trial term. Word limits for

      motions in limine shall be governed by Paragraph 3(c)(i) and word limits for trial

      briefs shall be governed by Paragraph 3(c)(ii).

e.    Video Depositions. If video depositions are taken and counsel intend to use them

      at trial, counsel are directed to resolve any objections and edit the video accordingly

      so that the video may be shown without interruption. Failure to do this prior to trial

      will result in objections being deemed to be waived.

f.    De Bene Esse Depositions. De bene esse trial depositions may not be taken outside




Case 3:18-cv-00079-FDW-DCK Document 52 Filed 11/16/20 Page 5 of 7
      of the discovery period without consent of all parties or leave of court upon a

      showing: (i) that the deponent will be unavailable at trial for one of the reasons set

      forth in Rule 32(a)(3) and, if the reason for unavailability is that the witness resides

      outside of the Court’s subpoena power, that the party desiring the testimony has

      first made a good faith effort to obtain the voluntary attendance of the witness at

      trial; (ii) that the witness had not previously been deposed in a discovery deposition,

      or that exigent facts exist that would justify reopening the deposition; (iii) that the

      deposition can be scheduled at least fourteen (14) calendar days before the first day

      of the trial term during which the case has been calendared; and (iv) that no

      substantial and irremediable prejudice will result to an adverse party on account of

      the taking of the deposition.

g.    Trial Subpoenas. Counsel must subpoena all witnesses at least fourteen (14)

      calendar days before the first day of the trial term during which the case has been

      calendared. The Court may elect not to enforce subpoenas that have not been issued

      in compliance with this deadline or, if requested, may quash subpoenas that have

      not been issued in compliance with this deadline.

h.    Assessment of Jury Costs. Whenever a civil action scheduled for a jury trial is

      settled or otherwise disposed of in advance of the actual trial, the Court may assess

      all jurors’ costs (including Marshal’s fees, mileage reimbursement, and per diem

      fees) equally against the parties or otherwise may determine appropriate

      assessments, unless the Clerk’s office is notified at least one (1) full business day

      prior to the date on which the action is scheduled for trial or the parties establish

      good cause why the Court should not assess jury costs against them. When any




Case 3:18-cv-00079-FDW-DCK Document 52 Filed 11/16/20 Page 6 of 7
      civil trial is settled at trial in advance of a verdict, the Court likewise may make the

      same assessments unless the parties establish good cause why the Court should not

      do so.

IT IS SO ORDERED.
                            Signed: November 16, 2020




Case 3:18-cv-00079-FDW-DCK Document 52 Filed 11/16/20 Page 7 of 7
